—Yesawich Jr., J.
Appeal from a judgment of the Supreme Court (Brown, J.H.O.), entered December 19, 1996 in Fulton County, which granted petitioner’s applications, in six proceedings pursuant to RPTL article 7, to reduce the tax assessments for the years 1990 to 1995 on real property owned by petitioner.
We remitted this case to Supreme Court to make further findings of fact supporting its valuation of two of the six subject parcels (257 AD2d 790). We have reviewed Supreme Court’s further findings of fact and, while a more complete recitation of how Supreme Court arrived at the value of these two parcels would have been more helpful, we are satisfied that they support the court’s valuation of these parcels. As to petitioner’s dissatisfaction with the order as originally entered, that matter must be addressed by the filing of a proper motion.
Mikoll, J. P., Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, with costs.